Citation Nr: 0421917	
Decision Date: 08/10/04    Archive Date: 08/17/04

DOCKET NO.  99-06 357A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for anxiety 
disorder, currently evaluated as 70 percent disabling.

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from January 1972 to 
January 1975.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in July 1998 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.

This case was before the Board previously, in June 2003, when 
it was remanded for further development under Disabled 
Veterans of America v. Secretary of Veterans Affairs (DAV v. 
Sec'y of VA), 327 F.3d 1339 (Fed. Cir. 2003), which 
invalidated the Board's ability to cure VCAA deficiencies.  
Unfortunately, and for reasons described below, the Board 
finds it must again remand the veteran's claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This law redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as well as any claim not 
decided as of that date.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003).

The Board has reviewed the record and finds that additional 
development is necessary before appellate action may be 
completed in this case.

First, the March 2003 VA examination report does not provide 
an adequate basis upon which to adjudicate the veteran's 
claims.  While the examiner notes that he reviewed the 
veteran's claims file in conjunction with examining the 
veteran, the report contains no reference to findings of 
unemployability made by the Social Security Administration 
(SSA) and the Retirement Systems Administration for Employees 
of the Government and Judiciary.  Moreover, conditions of the 
latter institution, as shown in a January 1990 letter, 
require periodic examinations as a condition of the 
continuation of the award of disability pension.  Finally, 
records of VA treatment accorded the veteran for his service-
connected psychiatric disability contained in the claims file 
are dated only to 1997, and additional records dated from 
August to November 2002.  Yet the examination report shows 
that the veteran reported regular treatment, including 
prescribed medication, for his condition.  Hence, the record 
available to the examiner for review was not complete.

The Board thus finds it would be helpful to proffer the 
veteran current examinations-to include appropriate clinical 
testing and review of the claims file, in order to determine 
the nature and extent of the veteran's service-connected 
psychiatric disability, in totality.  See 38 C.F.R. 
§ 3.159(c)(4) (2003).

Second, it does not appear that the veteran was provided 
specific notice of what information and evidence not already 
of record is necessary to prevail in his claims, as required 
by the VCAA.  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003).  

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled Veterans of 
America v. Secretary of Veterans Affairs (DAV v. Sec'y of 
VA), 327 F.3d 1339 (Fed. Cir. 2003) invalidated the Board's 
ability to cure VCAA deficiencies.  Therefore a remand is 
required in this appeal so that additional development may be 
undertaken in order to fulfill the Department's duty to 
assist the appellant with his claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003).

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

1.  The RO must ensure that the 
notification requirements set forth at 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) are fully complied with and 
satisfied as to the issues on appeal.  In 
particular, the RO must inform the 
appellant: (1) of the notification and 
duty to assist provisions of the VCAA and 
its implementing regulations, (2) about 
the information and evidence not of 
record that is necessary to substantiate 
his claims for an increased evaluation 
for his service-connected psychiatric 
disorder and entitlement to TDIU; (3) 
about the information and evidence that 
VA will seek to provide; (4) about the 
information and evidence the appellant is 
expected to provide; and (5) request or 
tell him to provide any evidence in his 
possession that pertains to his claims.  
The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issues 
on appeal.

2.  The RO should request that the 
appellant identify all VA and non-VA 
health care providers who treated him for 
his service-connected psychiatric 
disability.  The RO should further 
specifically request information 
concerning the periodic examinations he 
must undergo as a condition to receive 
pension from his former employer.  The RO 
should procure duly executed 
authorization for the release of private 
medical records.  Furthermore, the 
appellant should be specifically informed 
as to what portion of evidence he is 
required/expected to submit, and which 
portion of the evidence the VA would 
attempt to obtain in order to assist the 
appellant in substantiating his claims, 
per 38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Charles v. Principi, 16 Vet. 
App. 370 (2002)).  

3.  The RO should then obtain the 
veteran's medical records from all 
identified health care providers for 
treatment accorded him for his service-
connected psychiatric disability.  In 
particular, the RO should request copies 
of any and all periodic examinations 
and/or treatment the veteran has 
undergone associated with his pension 
from his former employer.  In addition, 
RO should request copies of any and all 
inpatient and outpatient records, to 
include any and all medical records and 
records of individual and group therapy 
for treatment accorded the veteran at the 
VAMC in San Juan, Puerto Rico from 1996 
to the present.  The appellant should be 
specifically informed as to what portion 
of the evidence identified that he is 
required/expected to submit, and which 
portion of the evidence identified that 
the VA would attempt to obtain in order 
to assist him in substantiating his 
claim, per 38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.   

4.  When the above development has been 
completed, the RO should make 
arrangements to afford the veteran a VA 
examination to determine the nature and 
extent of his service-connected 
psychiatric disability.  All indicated 
tests and studies should be performed.  
The claims folder, including all newly 
obtained evidence and the veteran's 
service medical records, must be sent to 
the examiner(s) for review.  The 
examiner(s) should address the following 
matters:

?	Summarize the medical history, 
including the onset and course, of 
his service-connected psychiatric 
disability.
?	Describe any current symptoms and 
manifestations attributed to his 
service-connected psychiatric 
disability.
?	Complete any diagnostic and clinical 
tests required and provide diagnoses 
for any and all psychiatric 
pathology manifested.
?	Provide an opinion as to the date of 
onset and etiology for any and all 
psychiatric pathology diagnosed.  In 
particular, the examiner is 
requested to discuss the following:
1.	Is it as likely as not that any 
diagnosed psychiatric pathology 
is part and parcel of the 
service-connected anxiety 
disorder.  If the examiner 
cannot separate any psychiatric 
disability manifested from the 
service-connected anxiety 
disorder, the examiner should 
so state.
2.	The examiner is further 
requested to provide an opinion 
as to the veteran's 
employability.  If the veteran 
is found to be unemployable, 
the examiner is requested to 
offer an opinion as to whether 
it as likely as not that any 
such unemployability is due to 
the service-connected anxiety 
disorder.  If the examiner 
cannot distinguish, the 
examiner should so state.

5.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the veteran's claims for an 
increased evaluation for his service-
connected anxiety disorder and 
entitlement to TDIU.  If the decision 
remains in any way adverse to the 
veteran, he and his representative should 
be furnished with a supplemental 
statement of the case, and with a 
reasonable period of time within which to 
respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The veteran 
is reminded that it is his responsibility to appear for any 
and all scheduled examinations and that failure to do so 
could result in the denial of his claim.  38 C.F.R. § 3.655 
(2003).  The Board intimates no opinion as to the ultimate 
outcome of this case.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




